MEMORANDUM **
David Ernesto Castillo appeals from the 84-month sentence imposed following his guilty plea conviction for unlawful re-entry of a convicted felon into the United States without consent, in violation of 8 U.S.C. § 1326.
Castillo contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence was improperly enhanced on the basis of prior aggravated felony convictions which were not charged in the indictment, submitted to the jury nor proven beyond a reasonable doubt. Castillo acknowledges that this argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) and that he raises the contention to preserve it for further appeal. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.